Citation Nr: 1530439	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  13-28 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Basic eligibility for entitlement to retroactive compensation benefits under Nehmer v. U.S. Department of Veterans Affairs.



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel






INTRODUCTION

The Veteran served on active duty from August 1967 to October 1970, to include a tour of duty in Vietnam from September 1969 to July 1970.  The appellant is his surviving brother.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 administrative decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) which denied the appellant's claim for entitlement to retroactive compensation benefits under Nehmer v. U.S. Department of Veterans Affairs because he was not considered to be a "class member" under 38 C.F.R. § 3.816.  

This case arose when, pursuant to an order of the U.S. District Court in the class-action case of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 (N.D. Cal. May 17, 1991), the RO of its own accord undertook a special review of the file to determine whether retroactive benefits were warranted based on the additions, effective August 2010, of ischemic heart disease (IHD), Parkinson's disease, and B-Cell/Hairy Cell Leukemia to the list of diseases presumed to be caused by exposure to an herbicide agent such as Agent Orange under 38 C.F.R. § 3.309(e) (2014).  A 2011 rating decision granted service connection for coronary artery disease with hypertension associated with herbicide exposure, effective July 29, 1994, and for the cause of the Veteran's death related to the coronary disease.  Thus, the RO determined that retroactive benefits were established, but subsequently determined that the appellant had not established his eligibility for any of the benefits.  The appellant has not raised any other issue or claim.  The jurisdiction of the case has since been transferred to the Detroit, Michigan RO.  






FINDINGS OF FACT

1.  The Veteran died in March 2002 and his death certificate lists the cause of death as atherosclerotic cardiovascular coronary disease due to valvular heart disease due to chronic ethanol abuse; at the time of his death, the Veteran was not married.   

2.  After his death, the RO in a November 2011 rating decision granted the Veteran service connection for coronary artery disease with hypertension associated with herbicide exposure in Vietnam, effective July 29, 1994, and for the cause of the Veteran's death related to the coronary disease.

3.  The RO properly paid retroactive compensation benefits from the November 2011 rating decision to a daughter of the Veteran, as determined through a certified birth certificate and various statements made by the Veteran to the VA; the appellant is not a proper claimant under the regulatory provisions pertaining to awards under the Nehmer court orders for disability or death caused by a condition presumptively associated with herbicide exposure.  


CONCLUSION OF LAW

The appellant does not meet the eligibility criteria for entitlement to retroactive compensation benefits under Nehmer v. U.S. Department of Veterans Affairs.  38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 3.816 (2014).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In this case, the law, and not the facts, is dispositive of the claim for basic eligibility for entitlement to retroactive compensation benefits under Nehmer v. U.S. Department of Veterans Affairs.  Hence, the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  Beverly v. Nicholson, 19 Vet. App. 394 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002).  There is no further assistance that would be reasonably likely to assist the appellant in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

Legal Criteria, Factual Background, and Analysis

The appellant seeks recognition as a "Nehmer class member" under 38 C.F.R. § 3.816 for the purpose of establishing entitlement to unpaid retroactive compensation benefits awarded to the deceased Veteran, a Vietnam Veteran, who died from heart disease presumed to have been caused by his herbicide exposure during service.  The appellant asserts that he is the executor of the Veteran's estate.   

Initially, the Board notes that the claims evaluated and granted under Nehmer, are evaluated under different rules than most VA claims.  In claims involving service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has issued special regulations to implement orders of a United States district court in the class action of Nehmer v. United States Dep't of Veterans' Affairs.  38 C.F.R. § 3.816 (2014).  See Nehmer v. United States Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  The Nehmer Courts carved out an exception to the usual rules involving herbicide-related diseases and the effective dates assigned to these grants in order to allow for retroactive grants of service connection and compensation benefits intended to address inequities in the laws and adjudication of these claims during the 1980s and 1990s. 

The law provides that if a Veteran was exposed to a herbicide agent during active military, naval, or air service, then a defined group of diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  On August 31, 2010, ischemic heart disease was added to the list.  75 Fed. Reg. 53202 (2010). 

In November 2011, the RO notified the appellant (and the Veteran's other siblings) that it would be undertaking a special review of the Veteran's claims file to determine whether the appellant could be considered a class member under the class action case, Nehmer v. U.S. Department of Veterans Affairs.  The RO invited him to submit additional evidence or argument, as well as any information concerning other individuals associated with the Veteran, such as a surviving spouse, children, parents, and executor/administrator of his estate.  (He, and his siblings, in statements and telephone conversations with the RO described the Veteran's marriage and a baby girl who was born two months after the Veteran's return from Vietnam, who they insist was not a biological daughter of the Veteran.)  

The RO completed the review required by the Nehmer orders, and in a November 2011 rating decision, granted service connection for coronary artery disease associated with herbicide exposure in Vietnam.  The RO also granted service connection for the cause of the Veteran's death.  This was in consideration of the fact that on the death certificate of the Veteran, who died in March 2002, the cause of death was listed as atherosclerotic cardiovascular coronary disease due to or as a consequence of valvular heart disease due to or as a consequence of chronic ethanol abuse.  

The provisions of 38 C.F.R. § 3.816 set forth the class members who may be considered for awards under the Nehmer court orders, and govern the payment of benefits to survivors or estates of deceased beneficiaries.  As the Veteran served in Vietnam during the Vietnam Era, is considered a Vietnam veteran presumed to have been exposed to an herbicide agent (see 38 C.F.R. § 3.307(a)(3)), and (posthumously) had service connection established for ischemic heart disease as a disease presumptively caused by herbicide exposure based on his Vietnam service (see 38 C.F.R. § 3.309(e), he was a "Nehmer class member."  See 38 C.F.R. § 3.816(b).  However, when a Nehmer class member entitled to retroactive benefits under 38 C.F.R. § 3.816 dies prior to receiving payment of any such benefits, as in this case, such benefits are paid to the first individual or entity listed in § 3.816(f)(1) living or in existence at the time of payment.  

The underlying issue here is whether the appellant is eligible for entitlement to retroactive compensation benefits under Nehmer v. U.S. Department of Veterans Affairs.  In other words, it must be determined whether he may be recognized as a Nehmer class member under 38 C.F.R. § 3.816(f)(1).  After review of the record and the appellant's statements, the Board finds that he is not a proper claimant under the regulatory provisions pertaining to awards under the Nehmer court orders for disability or death caused by a condition presumptively associated with herbicide exposure, as will be explained.  

The meaning of "Nehmer class member" is a Vietnam Veteran who has a covered herbicide disease (which has been established in this case), or a surviving spouse, child, or parent of a deceased Vietnam Veteran who died from a covered herbicide disease.  38 C.F.R. § 3.816(b)(1).  The appellant is clearly not one of these listed individuals under the provision, because he is the brother of the Veteran.  Further, as noted earlier, when a Nehmer class member entitled to retroactive benefits under 38 C.F.R. § 3.816 dies prior to receiving payment of any such benefits, the benefits are paid to the first individual or entity listed in § 3.816(f)(1) living or in existence at the time of payment.  Under this provision, benefits are paid as follows, in this sequential order:  to the Nehmer class member's spouse (i.e., the spouse legally married to the Veteran at the time of his death); to the class member's child(ren) regardless of age or marital status (i.e., natural and adopted children and any stepchildren who were members of the class member's household at the time of his death); to the class member's parent(s); and finally, to the class member's estate.  The appellant does not appear as a qualifying survivor under this provision, as he is not a spouse, child, or parent of the Veteran.  While he has filed a document to show that he is the executor of the Veteran's estate, and presumably he claims retroactive benefits should go to the Veteran's estate, the evidence also shows that there is in existence a child of the Veteran, who is recognized by VA as a proper claimant to receive the retroactive compensation benefits under Nehmer court orders.  Therefore, in light of the foregoing (because a child of the Veteran precedes him in sequential order), the appellant has not shown that he meets the eligibility criteria for entitlement to any retroactive compensation benefits due the Veteran under 38 C.F.R. § 3.816 as his survivor or as executor of his estate.    
  
The appellant (and the Veteran's other siblings) have strongly argued against VA's recognition of a woman, L.S., as a daughter of the Veteran.  In statements and in telephone conversations with RO personnel, they emphatically claim that L.S. was not the Veteran's biological daughter, was not brought up by the Veteran, and had little to no contact with him including around the time of his death.  (The record also shows that the RO was developing evidence to determine if the Veteran had another child, a son, but there were no replies to letters sent to a man who was possibly another child of the Veteran.  The Veteran's siblings did not know of a son of the Veteran.)  In support of his allegations that the Veteran was unable to have children, the appellant submitted a semen analysis report of the Veteran, dated in October 1997, showing abnormal sperm.  It is entirely possible that L.S. was not the biological daughter of the Veteran, as she was born of the Veteran's wife not more than three months after his return from his nearly year-long service in Vietnam (although it is not known if the Veteran had any leave during his year in Vietnam to see his wife at any juncture).  In any case, the regulations do not mandate that payment of benefits be made to surviving biological children, particularly as 38 C.F.R. § 3.816(f)(1)(ii) specifies that a child may be natural, adopted, or a stepchild.  In any case, the Board finds that of record there is an official birth certificate of L.S., which lists the Veteran as her father.  The appellant claims that if the Veteran signed the birth certificate, he was "not in his right mind."  However, evidence to show the Veteran was incompetent or intended to perpetrate some type of fraud at that time is lacking.  

Moreover, the Veteran has acknowledged L.S. as his daughter on many occasions in filings with the VA and in various VA medical records.  For example, in a December 1970 claim, he indicated L.S. was his child and living with him and his wife.  On a March 1974 application for education benefits, he claimed L.S. as his daughter, who was in his and his wife's custody.  In a February 1982 claim, he indicated he had two children - L.S., in the custody of her mother, and also an illegitimate son (K.) in his and his mother's custody.  On an education benefits form in March 1983, he listed L.S. as his child.  On an October 1985 physical examination report, he related that he had a 15-year old daughter.  On a January 1987 Income-Net Worth and Employment Statement, he indicated L.S. was his child in the custody of her mother.  On a physical examination report, apparently dated in 1990, he related that he had a child from his first wife (and possibly other children with other women).  Thus, with such overwhelming evidence that the Veteran acknowledged having a daughter, the Board is unwilling to declare that he did not have a surviving child for the purpose of receiving any retroactive benefits under 38 C.F.R. § 3.816.  In short, the Board finds that it was proper for the RO to acknowledge, as did the Veteran on numerous occasions when he was living, that L.S. was a child of the Veteran.  Accordingly, she is considered the first individual entitled to any retroactive benefits available under 38 C.F.R. § 3.816(f)(1), and the RO's payment to her of such benefits was correct.  
The Board acknowledges the concerns expressed by the appellant; however, it is bound by the applicable law and regulations.  The governing law and regulations do not allow for eligibility for retroactive compensation benefits for a Veteran's sibling, even if he was the executor of the Veteran's estate given that a surviving child has been identified.  In short, there is no legal basis for granting such retroactive benefits to the appellant.  In cases such as this where the law is dispositive, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal seeking to establish basic eligibility for entitlement to retroactive compensation benefits under Nehmer v. U.S. Department of Veterans Affairs is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


